                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 13-cv-0876-WJM-NYW

XY, LLC,

       Plaintiff / Counterclaim Defendant,

v.

TRANS OVA GENETICS, LC,

       Defendant / Counterclaim Plaintiff.


                          ORDER ON ONGOING ROYALTIES


       In February 2016, Plaintiff XY, LLC (“XY”), convinced a jury that Defendant Trans

Ova Genetics, LC (“Trans Ova”), was infringing several of XY’s patents, and that those

patents are valid. (ECF No. 461.) In post-verdict motions, the Court held that XY was

not entitled to a permanent injunction against Trans Ova’s ongoing infringement, but

instead would be awarded a reasonable ongoing royalty. (ECF No. 500 at 21–28.)

       Trans Ova appealed the jury’s verdict (among other things) and XY cross-

appealed the ongoing royalty rates set by the Court (among other things). The Federal

Circuit affirmed the verdict and most of the judgment, but vacated the Court’s ongoing

royalty rates for further consideration. See XY, LLC v. Trans Ova Genetics, 890 F.3d

1282 (Fed. Cir. 2018). As discussed more thoroughly below, the Federal Circuit’s major

concern was that the rates set by this Court were too low, effectively putting Trans Ova

in a better position than it should be as an adjudged infringer.

       The Federal Circuit’s vacatur requires the Court to reopen two motions: (1) XY’s
Motion to Set an Ongoing Royalty Rate (ECF No. 471), and (2) XY’s Motion for

Clarification of the Court’s Judgment on Ongoing Royalties (ECF No. 592). The title of

the first motion explains its content. The title of the second motion does not. The

second motion asks the Court to clarify the “royalty base,” or in other words, the

products and services on which Trans Ova must pay royalties, regardless of the royalty

rates. Disputes about the royalty base arose soon after the parties appealed, but the

Court found that it lacked jurisdiction to resolve those disputes while the case remained

with the Federal Circuit, and so denied the motion as premature. (ECF No. 613 at 3–4.)

       For the reasons explained below, the Court agrees with XY about the scope of

the royalty base. The Court will also set ongoing royalty rates that somewhat align with

what XY has requested, but in certain ways do not. Finally, the Court will require XY to

submit a form of amended judgment.

                                   I. ROYALTY BASE

       The Court finds it appropriate to begin by determining the royalty base.

A.     Background

       At trial, XY’s damages expert, Mr. Todd Schoettelkotte, proposed a damages

model that included, among other things, assumptions and opinions about the products

and services on which Trans Ova must pay a royalty. Of note in that regard was the

following:

       1.    By “the parties’ long-standing practice,” Trans Ova’s minimum per-straw

             royalty of $5 had been prorated based on the number of cells in the straw,

             with 2 million cells considered the baseline. Thus, the minimum royalty on

             a 2-million-cell straw would be $5, but would increase to $7.50 for a




                                            2
             3-million-cell straw, and so forth. (See ECF No. 592 at 5.)

       2.    The royalty base includes “making the sexed embryos [Trans Ova] uses

             for its embryo transfer services.” (Id. at 4.)

       3.    The royalty base includes “revenues Trans Ova receives for each and

             every step of the IVF process,” including “payments it receives for the

             necessary oocyte retrieval services and IVF fertilization drugs.” (Id.)

       4.    The increased royalty for reverse sorting applies to all revenues generated

             when reverse-sorted semen is used, not simply when it is sorted. (Id. at

             8–9; ECF No. 609 at 8.)

Mr. Schoettelkotte included each of these revenue components as part of the royalty

base when formulating his damages model (ECF No. 592 at 3–6)—although, for

reasons explained below (Part II.D), he assigned no value to the third item. Regardless,

added together with all other aspects of his damages model, he proposed damages for

pre-verdict infringement of $4,584,555. (See ECF No. 470 ¶ 4.)

       The jury awarded $4,585,000 (see ECF No. 461 at 9), which is manifestly a

rounded-up version of Mr. Schoettelkotte’s proposal. The Court therefore previously

held “that the jury adopted Mr. Schoettelkotte’s damages analysis.” (ECF No. 500

at 23.) No party has since challenged this assertion, either in this Court or on appeal.

B.     Scope of the Royalty Base

       Although the jury’s adoption of Mr. Schoettelkotte’s damages analysis is

unchallenged, Trans Ova nonetheless argues that his view of the royalty base does not

control.




                                             3
       1.     Prorating the Minimum Royalty for Larger Straws

       Concerning the prorating of the minimum royalty for straws of more than 2 million

cells, Trans Ova does not deny that this was its “course of dealing.” (ECF No. 600 at 6.)

Trans Ova instead argues that this Court previously rejected Mr. Schoettelkotte’s

proposal to increase the $5 minimum to $7.50, and so foreclosed prorating. (Id. at 7–9.)

       Trans Ova is conflating two separate issues. The Court indeed rejected

Mr. Schoettelkotte’s proposal (and therefore XY’s request) that the minimum royalty for

the 2-million-cell straw be increased to $7.50. (ECF No. 470 ¶ 17; ECF No. 500 at 27–

28.) That is a separate issue from whether the minimum royalty should be prorated for

straws containing more than 2 million cells. Mr. Schoettelkotte and XY both argued that

it should (ECF No. 470 ¶ 17; ECF No. 471 at 10 n.2), but the Court simply did not

address the matter—likely because it was presented in connection with a proposal to

increase the minimum royalty, which the Court rejected. It is clear now, however, that

whatever the minimum royalty, the jury accepted Mr. Schoettelkotte’s claim that

prorating straws larger than 2 million cells is part of Trans Ova’s obligation to XY. The

Court accordingly agrees with XY that this obligation must carry forward as part of the

ongoing royalty. Otherwise, Trans Ova ends up with a better deal than it had before

being adjudged an infringer—an incongruity with which the Federal Circuit was

specifically concerned. See XY, 890 F.3d at 1298. (See also Part II.A, below.)

       2.     Other Items of the Royalty Base

       As for the other three disputed items of the royalty base, Trans Ova has no

persuasive argument that the jury did not accept these as part of Trans Ova’s obligation

when it accepted Mr. Schoettelkotte’s damages model. Trans Ova instead argues that




                                            4
paying royalties on such components of its processes would be economically infeasible,

or it attempts to relitigate the scope of the relevant patents. (ECF No. 600 at 4–6, 11–

12.)

       Trans Ova cannot relitigate the patents post-verdict. As for economic

infeasibility—a theme that runs through all of Trans Ova’s arguments, both as to the

royalty base and the royalty rate—the Federal Circuit has already foreclosed that

consideration. First, in the appeal from this case, the Federal Circuit established that

the ongoing royalty could be no less than the pre-verdict royalty awarded by the jury.

XY, 890 F.3d at 1298. The Federal Circuit’s decision made no qualification for whether

that rate is economically feasible for Trans Ova. By extension, any claim that

expanding the royalty base would likewise create economic infeasibility is similarly

foreclosed. Second, the Federal Circuit’s decision in ActiveVideo Networks, Inc. v.

Verizon Communications, Inc., evaluates an ongoing royalty established by the district

court that “seem[ed] high” and to which the infringer “likely . . . would not have agreed

. . . prior to the litigation.” 694 F.3d 1312, 1342. The Federal Circuit held the judgment

of validity and infringement created “a substantial shift in the bargaining position of the

parties,” justifying a royalty rate to which a licensee would never have agreed under

normal business conditions. See also State Indus., Inc. v. Mor-Flo Indus., Inc., 883

F.2d 1573, 1580 (Fed. Cir. 1989) (“There is no rule that a royalty be no higher than the

infringer’s net profit margin.”). Thus, Trans Ova’s arguments have no relevance here.

       Because the jury agreed with XY as to the scope of pre-verdict royalty base, the

Court, again, must assess a post-verdict royalty on the same base to avoid granting

Trans Ova a windfall. See XY, 890 F.3d at 1298.




                                             5
C.     Starting Date

       XY additionally requests that the Court’s order specify that Trans Ova’s royalty

obligation “shall be considered to have commenced on February 12, 2016, the last day

of trial, such that Trans Ova shall owe XY ongoing royalties for all covered sales made

since then.” (ECF No. 593-9 at 2.) The Court agrees that the judgment should so

specify. This request is therefore granted.

                                   II. ROYALTY RATE

A.     Background

       The major thrust of XY’s motion for an ongoing royalty (ECF No. 471) is that the

ongoing royalty rate for past infringement should be no lower than the royalty rate

assessed for pre-verdict infringement, i.e., no lower than 15% of gross sales plus 4% for

reverse sorting services. (Id. at 3–5.) Originally, however, the Court assessed a post-

verdict royalty “of 12.5% of gross sales, with an additional royalty of 2% for reverse

sorting services.” (Id. at 28.) As to minimum royalties, the Court ruled that “[t]he per-

straw or per-service minimum royalty shall remain unchanged at $5, as the jury did not

modify that portion of the [parties’ License] Agreement in awarding infringement

damages.” (Id.)

       On appeal, the Federal Circuit agreed with XY that this Court erred in its decision

to set a royalty rate of 12.5% + 2%, because those rates are lower than the 15% + 4%

awarded by the jury for pre-verdict infringement:

              Although district courts may award a lower ongoing royalty
              rate if economic factors have changed in the infringer’s favor
              post-verdict—for example, if a newly-developed non-
              infringing alternative takes market share from the patented
              products—the district court identified no economic factors
              that would justify the imposition of rates that were lower than



                                              6
              the jury’s.

XY, 890 F.3d at 1298. Thus, this Court must decide anew an appropriate reasonable

royalty, no lower than 15% of gross sales, plus 4% for reverse sorting services, and in

any event no lower $5 per straw or per service (prorated per the parties’ prior course of

dealing, as applicable).

B.     The “When” of the Reasonable Royalty Analysis

       After the Federal Circuit’s remand, the Court called for a status report from the

parties on whether they intended to file any additional motions with respect to the

matters the Court must decide anew. (ECF No. 616.) In response, XY announced that

“re-briefing of the ongoing royalty issue would be unnecessary and inefficient,” and so it

“intend[ed] to file a motion to recalculate the ongoing royalty rates”—a recalculation

presumably on the record as already submitted (otherwise the statement about

“unnecessary and inefficient” re-briefing makes no sense). (ECF No. 621 at 1.) By

contrast, Trans Ova announced an intent to reopen the record and submit numerous

additional materials developed since the original judgment. (Id. at 2–3.)

       The Court then called for further briefing from Trans Ova:

              It appears to the Court that Trans Ova is interpreting the
              Federal Circuit’s references to “post-verdict” circumstances
              as a direction to consider any post-verdict circumstances, up
              through the present time. The Court, by contrast, interpreted
              “post-verdict” to refer to circumstances as they existed
              immediately after the verdict. However, the Court will not
              foreclose Trans Ova’s interpretation without further briefing.

(ECF No. 622.) Trans Ova responded with authority that it interpreted as authorizing

this Court to assess an ongoing royalty based on current, post-appeal, circumstances

(ECF No. 623 at 3–8), although none of this authority addressed a circumstance in

which a Court was recalculating a reasonable royalty because the appeals court


                                            7
deemed the original royalty, imposed soon after the verdict, to be too low. XY replied

that this Court, in its discretion, could consider evidence developed since the original

judgment but that it would be inequitable under the circumstances of this case, because

additional discovery would delay royalty payments even longer, and most of the new

material and arguments Trans Ova sought to inject into the record were available to it

the first time around. (See ECF No. 628.)

       The Court resolved the dispute as follows:

              The Court construes the Federal Circuit's repeated focus on
              circumstances “between the date of first infringement and
              the date of the jury’s verdict,” [XY, 890 F.3d at 1297, 1298],
              as foreclosing the sort of re-opening of the record Trans Ova
              proposes. Moreover, under the circumstances of this case,
              the Court finds that re-opening of the record is inappropriate
              in any event. Accordingly, no new motion practice is needed
              from either party. The Court will decide anew XY’s Motion to
              Set an Ongoing Royalty Rate on the record as it existed as
              of XY’s reply in support of that motion and under the
              principles set forth in the Federal Circuit’s appeal decision.

(ECF No. 634 (record citations omitted).)

       The Court’s statement “that re-opening of the record is inappropriate in any

event” deserves some elaboration. In the Court’s view, it would be inequitable to

calculate a reasonable royalty based on circumstances as they currently exist, although

not because of the delay inherent in the additional discovery Trans Ova proposed. The

Court’s task is to establish the royalty rate that it should have imposed shortly after the

verdict—the rate that Trans Ova should have begun paying as of February 12, 2016.

To permit Trans Ova to argue from current (post-remand) circumstances would

potentially permit it to profit from what turned out to be this Court’s error and the delay

inherent in correcting that error on appeal. In other words, if this Court had originally




                                              8
imposed royalty of, say, 18.75% + 5% (XY’s lowest pre-judgment proposal, see ECF

No. 471 at 6), and the Federal Circuit had affirmed in the face of a challenge from Trans

Ova, then Trans Ova’s royalty obligation would have been and would continue to be

18.75% + 5%. But if Trans Ova may now try to persuade this Court to impose a royalty

lower than these figures based on circumstances since the Court first imposed a royalty,

Trans Ova would be gaining an advantage it never would have otherwise received but

for the Court’s error. Whether changed circumstances might justify a lower rate today

(a matter on which the Court expresses no opinion) is not relevant to what Trans Ova

should have been paying as of as of February 12, 2016.

       Accordingly, as the Court previously announced, the following analysis will be

confined to “the record as it existed as of XY’s reply in support of that motion and under

the principles set forth in the Federal Circuit’s appeal decision.” (ECF No. 634 (record

citations omitted).)

C.     Reasonable Royalty Standards

       The Federal Circuit stated that this Court’s “focus [when calculating a reasonable

royalty] should have been on XY’s improved bargaining position [in light of the verdict]

and any other changed economic factors (as articulated in Amado, ActiveVideo, and

Paice).” XY, 890 F.3d at 1298. The three referenced decisions are Amado v. Microsoft

Corp., 517 F.3d 1353 (Fed. Cir. 2008); ActiveVideo, supra; and Paice LLC v. Toyota

Motor Corp., 504 F.3d 1293 (Fed. Cir. 2007). The basic thrust of each of these cases is

that a jury verdict declaring a patent infringed and not invalid significantly changes the

parties’ bargaining positions in favor of the patentee, see ActiveVideo, 694 F.3d at

1342–43; Amado, 517 F.3d at 1361–62; Paice, 504 F.3d at 1314–15, absent intervening




                                             9
factors not present here, XY, 890 F.3d at 1298.

D.     Reasonable Royalty Under the Circumstances

       XY relies on a post-verdict declaration from Mr. Schoettelkotte to argue that its

strengthened bargaining position entitles it to an increase of between 25% and 50% on

the basic 15% royalty rate assessed by the jury for gender-selected straws and

embryos, or in other words, an ongoing basic royalty rate of between 18.75% and

22.5% on gender-selected straws and embryos. (ECF No. 470 ¶ 20.) As for the

enhanced royalty for reverse sorting and fertilization, Mr. Schoettelkotte again proposes

an increase of between 25% and 50% on the 4% royalty rate assessed by the jury, or in

other words, an ongoing enhanced royalty rate of between 5% and 6%. (Id.) As for the

minimum, Mr. Schoettelkotte proposes $7.50 per 2-million-cell straw, which is a 50%

increase over the $5 minimum royalty for a 2-million-cell straw. (Id. ¶ 17.)

       As mentioned above (Part I.A), Mr. Schoettelkotte’s damages model at trial

included oocyte retrieval services and IVF fertilization drugs, which are covered by XY’s

053 Patent, as part of the royalty base, but he assigned no royalty rate to the 053

Patent because of his understanding of its added value, or lack thereof. (ECF No. 470

¶ 14.) In his current declaration, Mr. Schoettelkotte draws on other witnesses’ trial

testimony to change course and opine that the 053 Patent has much more value to

Trans Ova than he originally understood, particularly to the processes noted (i.e.,

oocyte retrieval and IVF drug delivery). (Id. ¶ 15.) He accordingly opines in light of

what trial testimony revealed that an ongoing royalty for the 053 Patent would be

appropriate. (Id.) He proposes between 3% and 4%. (Id. ¶ 20.)

       Finally, Mr. Schoettelkotte notes that Trans Ova “generally does not invoice its




                                            10
customers for each segment of the IVF cycle,” and therefore it may be simpler “to set an

on-going royalty rate to be applied to all of Trans Ova’s IVF service cycle revenue as

opposed to different rates for different components.” (Id. ¶ 19.) Under this model, the

enhanced royalty for reverse sorting and fertilization in the newly assessed royalty on

the 053 Patent would not be separate, but would be subsumed in a single “weight[ed]

. . . on-going royalty” on the entire IVF cycle. (Id.) That weighted royalty again

represents a 25% to 50% increase over the jury’s findings, and so ranges from 12.63%

to 15.38%. (Id. ¶ 20.)

       Trans Ova criticizes Mr. Schoettelkotte’s opinion as “purely speculative” because

he supposedly “invents a percentage-based additur without any real, economic-based

rationale.” (ECF No. 485 at 8.) But Trans Ova presents no argument about what any

reasonable ongoing rate should be other than to repeatedly emphasize that XY’s

highest royalty rate amongst its licensors is 10%. (ECF No. 485 at 6–8.)

       The authority cited in the Federal Circuit’s decision on appeal forecloses anything

less than the 15% basic rate assessed by the jury. Moreover, even awarding 15% (the

same as the jury) would likely be error because the jury was considering a reasonable

rate for pre-verdict infringement and the Federal Circuit has emphasized that the verdict

itself is a changed circumstance that strengthens the patentee’s bargaining position.

See XY, 890 F.3d at 1297.

       In this light, the Court finds Mr. Schoettelkotte’s post-verdict royalties largely,

although not completely, persuasive. Concerning the basic rate (what the Court

previously awarded at 12.5%), the Court will award 18.75%. The Court finds that this

figure, on the low end of XY’s proposed range, is most appropriate considering that the




                                              11
highest negotiated rate XY imposed on any licensee was 10%. Given that, a rate

substantially higher than the 15% floor that constrains this Court is not justified on this

record. The Court finds that an increase of 25% over the 15% floor, to 18.75%, is

sufficient and reasonable.

       Concerning the minimum royalty on a 2-million-cell straw, Mr. Schoettelkotte

proposes $7.50, a figure he arrived at as follows: “the jury found that the royalty rate for

sexed straws should be affixed at 15%, which is a 50% increase over the contractual

royalty rate of 10%. Applying the 50% increase to the $5 per straw minimum would

suggest a new minimum price of $7.50 per straw.” (ECF No. 470 ¶ 17.) However, XY

has offered no evidence that the 10% royalty rate and the $5 minimum were directly

economically correlated, such that an increase to one implies a need to increase to the

other. If anything, a higher royalty rate suggests that the per-straw minimum is less

important because it would come into play less often. But the Court agrees to the

limited extent that XY’s changed bargaining power in these circumstances would permit

it to extract a higher per-straw minimum, regardless of economic correlation to the

royalty rate. The Court finds that, similar to the 25% increase over the 15% floor, a 25%

increase to the per-straw minimum is appropriate, or in other words, a minimum of

$6.25 per 2-million-cell straw, prorated as appropriate.

       As for the enhanced royalty, the Court agrees with XY that the 053 Patent has

value to Trans Ova that merits a royalty. The Court further agrees with Mr.

Schoettelkotte’s opinion that a weighted, blended rate for the entire IVF cycle is a better

course of action than separate royalties for different components of the cycle. The

Court again finds that a 25% increase is appropriate, which Mr. Schoettelkotte




                                             12
calculated at 12.63%—lower than 15%, but a rate XY has itself endorsed as appropriate

under the weighted, blended approach. (ECF No. 471 at 6 & n.1.)

E.     Quarterly Reports

       Finally, XY requests that “the Court order Trans Ova to provide XY with quarterly

royalty reports sufficient to allow XY to evaluate Trans Ova’s compliance with the

ongoing royalty set by the Court.” (ECF No. 471 at 12.) This request is reasonable and

will be granted.

                                   III. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     XY’s Motion to Set an Ongoing Royalty Rate (ECF No. 471) is GRANTED IN

       PART and DENIED IN PART as stated above;

2.     XY’s Motion for Clarification of the Court’s Judgment on Ongoing Royalties (ECF

       No. 592) is GRANTED;

3.     No later than April 8, 2019, XY shall file a proposed form of amended judgment

       embodying the Court’s rulings regarding the royalty rates, royalty base, the date

       on which these rates took effect, and reporting requirements. On that same day,

       XY shall also e-mail an editable copy of the document to martinez_chambers

       @cod.uscourts.gov.


       Dated this 28th day of March, 2019.

                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge



                                             13
